Citation Nr: 0730663	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-38 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. 1151 for 
chronic obstructive pulmonary disease (COPD).

2.  Entitlement to compensation under 38 U.S.C. 1151 for 
blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from December 1952 to October 
1954 and again from March 1955 to December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).   The Board observes that subsequent 
to the initial adjudication of the claim by the Cleveland 
Regional Office, the claim was transferred to the Wichita, 
Kansas Regional Office.

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to compensation under 38 U.S.C. 1151 for congestive heart 
failure.  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the veteran has additional COPD disability.

2.  The competent evidence of record does not establish that 
the veteran's additional eye disability is due to a VA 
physician's carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, in the 
timing of the initiation of insulin as a treatment for the 
veteran's diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for COPD due to treatment 
at a VA facility in May 2000 are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2007).

2.  The criteria for establishing entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for blindness due to 
treatment at a VA facility are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In this case, VA satisfied its duty to notify by means of a 
July 2003 letter from the agency of original jurisdiction 
(AOJ) to the appellant that informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The Board 
observes that the aforementioned letter did not provide the 
veteran with notice of the type of evidence necessary to 
establish an effective date in the event of award of the 
benefit sought.  However, despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate effective date to 
be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's private and VA treatment records, and VA 
opinions.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

38 U.S.C.A. § 1151 was amended effective October 1, 1997.  
See Pub. L. No. 104-204, §§ 421, 422(a), 110 Stat. 2926 
(1996).  The purpose of this amendment was, in effect, to set 
aside the decision of the United States Supreme Court in 
Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 2d 
462 (1994) (1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2)(2007).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1)(2007).  Second, compensation is not 
payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3)(2007).

Legal Analysis

At the outset, the Board observes that the veteran filed his 
§ 1151 claims in May 2003.  Accordingly, the post October 1, 
1997 version of the statute must be applied.  See VAOPGCPREC 
40-97 [all Section 1151 claims which were filed after October 
1, 1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

A. COPD

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for COPD.  According to the veteran, 
he went to the Liberal VA Community Based Outpatient Clinic 
(CBOC) in early May 2000, where he was diagnosed with 
bronchitis and was given cough medicine.  He further related 
that three days after his visit to the Liberal VA Clinic, he 
went to a private hospital where he was diagnosed with COPD.  

As stated above, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability, which is 
determined by the veteran's physical condition immediately 
prior to the injury versus the subsequent physical condition 
resulting from the injury.  However, the Board, after a 
review of the record, finds that the objective evidence of 
record does not demonstrate the presence of additional 
disability in the form of COPD. 

In this regard, the record reflects that on May 1, 2000, the 
veteran sought treatment at the Liberal CBOC for a dry, 
irritating cough and that the treating physician diagnosed 
him with acute bronchitis, secondary to sinusitis.  The 
record also demonstrates that on May 4, 2000, he sought 
treatment at Satanta Hospital Clinics for complaints of an 
increasing dry cough that had not improved since his visit at 
the VA Clinic, three days prior, where he was given 
antibiotics.  The treating examiner diagnosed the veteran 
with acute coronary heart failure.  

There is, indeed, no evidence that the veteran was ever 
diagnosed with COPD during his treatment at Satanta Hospital 
Clinics on May 4, 2000.  The Board acknowledges that the 
veteran complained of coughing and shortness of breath.  
However, as stated above, such symptomology was associated 
with coronary heart failure and not COPD.  

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a finding that COPD is an additional disability that 
the veteran experienced as a result of treatment at a VA 
facility in May 2000.  Accordingly, as one of the threshold 
requirements for establishing entitlement to this benefit 
sought is not met, the Board concludes that entitlement to 
compensation under 38 U.S.C.A. § 1151 for COPD is not 
warranted and the claim must be denied.

B.  Blindness

The veteran also maintains that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for blindness.  He 
specifically contends that he lost his vision because VA 
physicians did not begin treating his diabetes with insulin 
soon enough.

In this case, the clinical evidence record establishes that 
the veteran has been treated for diabetes since at least 
1995.  The record further demonstrates that from 1995 to 
April 2003, the veteran's diabetes was treated at VA 
facilities with Glyburide and Metformin, oral hypoglycemic 
agents.  A May 2000 VA treatment record reflects that the 
veteran reported taking just one or two Glyburide a day and 
not taking any Metformin, although he had been advised to 
take four Glyburide tablets and two Metformin tablets.  In a 
September 2001 VA treatment record, the examiner reported 
that the veteran had poorly controlled type II diabetes 
mellitus despite his taking Diabeta and Glucophage.  A March 
2003 private hospital discharge summary reflects that the 
veteran was hospitalized for poorly controlled diabetes 
mellitus and that the treating physician began treating his 
diabetes with insulin therapy consisting of Humulin.  
Likewise, a list of the medications prescribed for the 
veteran by VA physicians demonstrates that the veteran began 
taking insulin for his diabetes in April 2003.  

With respect to the veteran's eye disability, the record 
demonstrates that a VA examiner reported that he had treated 
the veteran in January 2001 and November 2001 for diabetic 
macular edema and diabetic retinopathy.  The record also 
demonstrates that from December 2002 to September 2003, the 
veteran sought treatment from a private ophthalmologist for 
his vision.  Specifically, in December 2002, the veteran 
complained of having trouble reading the fine print in 
newspapers and avoided driving at night due to the headlights 
from oncoming traffic.  His treating private ophthalmologist 
diagnosed him with bilateral cataracts and diabetic 
retinopathy.  In January 2003, the veteran underwent a right 
eye phacoemulsification with intraocular lens implantation.  
The ophthalmologist's preoperative and postoperative 
diagnosis was right eye cataracts astigmatism.  In a March 
2003 private treatment record, the treating physician 
reported that the veteran had a history of failing eyesight 
secondary to diabetic retinopathy and cataracts.

The record further shows that in January 2004 a private 
ophthalmologist reported that he did not see any active 
diabetic macular edema on examination, whereas it had been 
quite severe in September and October.  He also reported that 
the veteran met the criteria for legal blindness and would 
have substantial visual loss in spite of resolution of the 
macular edema.  He further reported that the veteran had 
extensive peripheral field loss and substantial central 
visual loss.

As stated above, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability, which is 
determined by the veteran's physical condition immediately 
prior to the injury versus the subsequent physical condition 
resulting from the injury.  In this case, the record 
demonstrates that prior to March 2003, the time at which he 
began taking insulin, the veteran had complained of 
experiencing decreased vision and had been diagnosed with 
cataracts, diabetic macular edema, and diabetic retinopathy.  
In January 2004, after having begun insulin, the veteran was 
diagnosed as being legally blind and his physician indicated 
that he would continue to have substantial visual loss in 
spite of resolution of the macular edema.  He further 
reported that the veteran had extensive peripheral field loss 
and substantial central visual loss.  Thus, given the fact 
that the veteran, after beginning insulin, continued to 
experience decreased vision, including peripheral field loss 
and central visual loss, and has been diagnosed with legal 
blindness, the Board, in resolving the benefit of doubt in 
the veteran's favor, finds that he has incurred additional 
eye disability.

However, the Board finds that the evidence of record does not 
demonstrate that the veteran's legal blindness was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, as a 
result of VA examiners' treatment of his diabetes.  
Significantly, in February 2004, a VA examiner, after a 
review of the veteran's claims file, opined that VA provided 
the veteran with adequate diabetic care.  In reaching this 
determination, the examiner indicated the following findings 
were considered significant on review of the veteran's claims 
file: the veteran was noncompliant with his diabetic diet, 
noncompliant with his medications, his alcohol abuse 
interfered with his diabetes control, he had a poor 
understanding of the disease process, in February 2001, a 
treating physician indicated that he discussed the use of 
insulin with the veteran, but that the veteran was not keen 
on starting it, and the veteran's extremely poor control of 
diabetes went as far back as 1995.  He also reported that the 
veteran was noncompliant with follow up in the Optometry 
Clinic.  According to the examiner, the veteran was seen in 
January 1999, at which time he was diagnosed to have mild 
nonproliferative diabetic retinopathy (NPDR) and ordered to 
return to care (RTC) in six months.  However, the examiner 
indicated that there were four different cancellations with 
the Optometry Clinic, over a period of 23 months--in July 
1999, August 1999, August 2000, and October 2000, during 
which the retinopathy evidently got worse.  He was then seen 
in December 2000 after which time surgery was performed in 
January 2001.

In response to the question of did VA not start the veteran 
on insulin in a timely fashion thus causing the loss of 
eyesight, the examiner reported that:

In the case of type II diabetes which is 
the adult onset diabetes which the 
patient has insulin is usually started 
when there is failure to control diabetes 
with adequate oral hypoglycemic 
medications.  In patients who are not 
compliant with medications and when 
excessive alcohol use is involved the 
decision when to start insulin is always 
a difficult one.

With respect to the veteran's loss of eyesight, the examiner 
reported that he discussed the veteran with Dr. T., the 
ophthalmologist at the Amarillo VAMC.  According to the 
examiner:

In general any patient with longstanding 
diabetes of 10-15 years duration will 
eventually have eye complications.  
Although the exact number of years do 
vary from patient to patient.  [The 
veteran] has diabetes of approximately 20 
years.  Poorly controlled diabetes which 
we usually see because of noncompliance 
with diet and medication and especially 
with co-existing alcohol abuse which 
interferes with diabetes control, all 
these factors will accelerate the 
progression of diabetes complications 
including eye complications.  Even 
patients who are on insulin, if they are 
not compliant, develop eye complications 
with loss of eyesight. ... VA did provide 
the [veteran] with adequate diabetic 
care.

Thus, because the only competent clinical opinion of record 
is to the effect that VA provided the veteran with adequate 
diabetic care and that the veteran's noncompliance with his 
diet and medication and his past alcohol use accelerated his 
eye complications, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 have not 
been satisfied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C. 1151 for chronic 
obstructive pulmonary disease is denied.

Entitlement to compensation under 38 U.S.C. 1151 for loss of 
vision is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


